United States Court of Appeals
                             For the First Circuit
                                  _____________________

Nos. 15-2005, 15-2006, 15-2007

            IN RE: NEXIUM (ESOMEPRAZOLE) ANTITRUST LITIGATION


   AMERICAN SALES COMPANY, LLC, on behalf of itself and all others similarly situated;
VALUE DRUG COMPANY; BURLINGTON DRUG COMPANY INC.; ROCHESTER DRUG
    CO-OPERATIVE, INC., on behalf of itself and others similarly situated; MEIJER, INC.;
     MEIJER DISTRIBUTION, INC.; ALLIED SERVICES DIVISION WELFARE FUND;
    LABORERS INTERNATIONAL UNION OF NORTH AMERICA LOCAL 17 HEALTH
 CARE FUND; LABORERS INTERNATIONAL UNION OF NORTH AMERICA LOCAL 35
    HEALTH CARE FUND; A.F. OF L. - A.G.C. BUILDING TRADES WELFARE PLAN;
FRATERNAL ORDER OF POLICE MIAMI LODGE 20 INSURANCE TRUST FUND; NEW
   YORK HOTEL TRADES COUNCIL AND HOTEL ASSOC. OF NEW YORK CITY, INC.
HEALTH BENEFITS FUND; UNITED FOOD & COMMERCIAL WORKERS UNIONS AND
EMPLOYERS MIDWEST HEALTH BENEFITS FUND; MICHIGAN REGIONAL COUNCIL
     OF CARPENTERS EMPLOYEE BENEFITS FUND; INTERNATIONAL UNION OF
     MACHINISTS AND AEROSPACE WORKERS DISTRICT NO. 15 HEALTH FUND;
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS LOCAL 595 HEALTH
     AND WELFARE FUND; WALGREEN CO.; THE KROGER COMPANY; SAFEWAY
  INCORPORATED; SUPERVALU, INC.; HEB GROCERY CO. LP; GIANT EAGLE, INC.;
   RITE AID CORPORATION; RITE AID HEADQUARTERS CORPORATION; JCG (PJC)
 USA, LLC; MAXI DRUG, INC., d/b/a BROOKS PHARMACY; ECKERD CORPORATION;
                                      CVS, INC.,

                                    Plaintiffs, Appellants,

                                              v.

   ASTRAZENECA LP; ASTRAZENECA AB; AKTIEBOLAGET HASSLE; RANBAXY
   PHARMACEUTICALS INC.; RANBAXY INC.; RANBAXY LABORATORIES LTD.,

                                   Defendants, Appellees.

                                   __________________

                                           Before

                                 Lynch, Stahl and Thompson,
                                       Circuit Judges.
                                       ORDER OF COURT
                                     Entered: January 10, 2017

       The various groups of plaintiffs have collectively filed three petitions for panel rehearing
and two for rehearing en banc, raising various objections to the panel opinion. This order deals
primarily with the petitions for panel rehearing. None of them has merit.

        End-Payor Class's Petition

        The End-Payor Class, seeking only panel rehearing, argues that we must remand the case
with regard to the permanent injunction issue because the panel rejected the sole ground on which
the district court had denied the plaintiffs' post-trial motion for permanent injunctive relief. This
argument is meritless. The End-Payor Class petitioners have waived the issue of the denial of
injunctive relief by failing to address it in their briefs on appeal. They admit that they did not brief
the issue of whether the district court erred in denying their motion for a permanent injunction.
They also do not offer any rationale for that failure. They do argue that their omission should be
excused because the Federal Trade Commission ("FTC") submitted an amicus brief, which argued
that the district court had erroneously conflated the distinct concepts of antitrust violation and
antitrust injury, and the panel then discussed that issue in the opinion.

        From the fact that the panel agreed with the FTC, the End-Payor Class argues in its petition
that the class did not waive the issue of injunctive relief by not raising that issue on appeal. But
the FTC did not argue that the plaintiffs were entitled to any injunctive relief. In fact, the FTC
explicitly stated that it was filing its brief "in support of no party."

        In addition, the cases that the petition cites do not explain why we should exercise our
discretion to excuse waiver under these circumstances. We recognize that the Ninth Circuit once
found that it would be "manifestly unjust" to deem waived a claim of inherently prejudicial
procedural error, where the result would have been not to reverse a criminal defendant's conviction
while reversing his co-defendant's conviction.1 See United States v. Olano, 934 F.2d 1425, 1439
(9th Cir. 1991), rev'd, 507 U.S. 725 (1993). We also recognize that the Second Circuit once
excused a litigant's failure to invoke an issue "explicitly by name." Rivkin v. Century 21 Teran
Realty LLC, 494 F.3d 99, 104 n.11 (2d Cir. 2007). Those cases have no bearing on whether we
should overlook the End-Payor Class's failure to brief the injunctive-relief issue in this particular
instance. Nor is this case like New England Surfaces v. E.I. Du Pont De Nemours & Co., 546 F.3d
1 (1st Cir. 2008), clarified on denial of reh'g, 546 F.3d 11 (1st Cir. 2008), in which we chose not
to address in the first instance an issue that the district court had not fully explored and that neither
party had developed in their arguments on appeal. Id. at 10–11. In short, these cases confirm the
inherent discretion that appellate panels have under Rule 2 of the Federal Rules of Appellate
Procedure to suspend the rules for "good cause" or if a failure to review an issue would result in
"manifest injustice." Fed. R. App. P. 2 & advisory committee's note to 1967 adoption. The cases
do not persuade us that we should exercise that discretion under the circumstances of this petition.

        1
                Of course, the Supreme Court subsequently reversed the Ninth Circuit's substantive
ruling that the presence of alternate jurors during jury deliberations constituted plain error. See
United States v. Olano, 507 U.S. 725, 727 (1993).
                                                  -2-
        Petitioners certainly have not shown good cause for the panel to suspend the rules. Nor
have they come close to showing a need for injunctive relief, despite their utter failure to brief the
question, in order to prevent a manifest injustice. There is no obvious threatened loss or damage
ensuing from the defendants' actions, and the plaintiffs have not presented a cogent argument for
establishing such threatened harm. As we explained in In re New Motor Vehicles Canadian Export
Antitrust Litigation, 522 F.3d 6 (1st Cir. 2008), "a plaintiff seeking relief under section 16 [of the
Clayton Act] need not show actual antitrust damages but only a 'threatened loss or damage.'" Id.
at 12 (quoting 15 U.S.C. § 26). While the requirements for standing to pursue injunctive relief are
thus "less stringent" than those for standing to pursue damages, id. at 13, plaintiffs seeking
injunctive relief must still demonstrate that they "face a threat of injury that is both '"real and
immediate," not "conjectural" or "hypothetical,"'" id. at 14 (quoting O'Shea v. Littleton, 414 U.S.
488, 494 (1974)). Critically, "[p]ast exposure to illegal conduct does not in itself show a present
case or controversy regarding injunctive relief . . . if unaccompanied by any continuing, present
adverse effects." Id. (second alteration in original) (quoting O'Shea, 414 U.S. at 495–96).

        Under the rules governing petitions for panel rehearing, the petitioners must point to
something that they "believe[] the court has overlooked or misapprehended." Fed. R. App. P.
40(a)(2). In light of the plaintiffs' failure to brief the issue of the denial of their request for a
permanent injunction, the panel neither overlooked nor misapprehended that issue. See Easley v.
Reuss, 532 F.3d 592, 593–94 (7th Cir. 2008) (per curiam) ("It goes without saying that the panel
cannot have 'overlooked or misapprehended' an issue that was not presented to it. Panel rehearing
is not a vehicle for presenting new arguments, and, absent extraordinary circumstances, we shall
not entertain arguments raised for the first time in a petition for rehearing."); 16AA Wright &
Miller, Federal Practice & Procedure § 3986.1 (4th ed. 2008) ("Issues that were not presented in
the initial briefs and argument will seldom be considered when presented for the first time by
petition for rehearing.").

       Direct-Purchaser Class's and Individual Retailers' Petitions

        The Direct-Purchaser Class (joined by the End-Payor Class) and the Individual Retailers
petition for both panel and en banc rehearing. We deny panel rehearing. These petitions
mischaracterize the panel opinion as having required the plaintiffs to have conclusively proved
patent invalidity before being able to pursue an at-risk launch theory at trial. The panel decision
did no such thing. The opinion observed merely that, under the circumstances of this case, "the
district court . . . did not err by requiring some evidence of the patents' invalidity or
noninfringement before allowing the plaintiffs to pursue an at-risk launch theory." No per se rule
was established. The panel made this observation, furthermore, while recognizing the distinction
between evidence of absolute patent invalidity and evidence of the defendants' subjective
assessment of the risk to their patent monopoly.

         The petitions erroneously assert that the panel opinion somehow created a circuit split and
that it contravened the Supreme Court's opinion in FTC v. Actavis, Inc., 133 S. Ct. 2223 (2013).
Again, the panel opinion did neither. Actavis, a case in which the FTC was the plaintiff,
recognized that reverse payment settlements "can sometimes violate the antitrust laws," id. at 2227,
and noted that "it is normally not necessary to litigate patent validity to answer the antitrust

                                                -3-
question . . . . In a word, the size of the unexplained reverse payment can provide a workable
surrogate for a patent's weakness, all without forcing a court to conduct a detailed exploration of
the validity of the patent itself," id. at 2236–37. The panel's opinion is faithful to this language
from Actavis. All the panel's holding did was recognize that, given the peculiarities of this case,
the district court in no way forced a "detailed exploration" of patent validity within an antitrust
case.

         Likewise, all three circuit cases with which the petitions say the panel opinion is in conflict
are not actually in conflict. Those three cases evaluated the merits of antitrust violation allegations
at the Rule 12(b)(6) pleading stage. See King Drug Co. of Florence, Inc. v. Smithkline Beecham
Corp., 791 F.3d 388, 410 (3d Cir. 2015) ("[A]t the pleading stage[,] plaintiffs have sufficiently
alleged that any procompetitive aspects of the . . . arrangement were outweighed by the
anticompetitive harm from the no-AG agreement."); In re Cardizem CD Antitrust Litig., 332 F.3d
896, 900 (6th Cir. 2003) (holding, in the context of a per se illegal restraint of trade, that "[t]he
defendants' claim that [the generic manufacturer's] decision to stay off the market was motivated
not by the [reverse payment], but by its fear of damages in the pending patent infringement
litigation, merely raise[d] a disputed issue of fact that cannot be resolved on a motion to dismiss");
Andrx Pharms., Inc. v. Biovail Corp. Int'l, 256 F.3d 799, 808 (D.C. Cir. 2001) (holding that the
district court erred in dismissing with prejudice a generic manufacturer's complaint, which alleged
that its competitors violated the antitrust laws after receiving a reverse payment from a brand
manufacturer).

         Contrary to the petitioners' unsupported assertions, we cannot divorce the stage of the
litigation, and the disparate evidentiary burdens that the nonmoving party faces at each stage, from
the "legal" rule. See, e.g., Fleming v. Lind-Waldock & Co., 922 F.2d 20, 23 (1st Cir. 1990) (noting
that because Rule 12(b)(6) and Rule 56 motions "place different burdens on the parties at different
times in the course of litigation . . . the correct characterization may have a substantive impact on
review").

        The Direct-Purchaser Class's next argument — that the district court's summary judgment
opinion precluded them from putting on evidence of patent invalidity at trial — is also
unsupported. The district court stated at summary judgment that, at that stage, there was
insufficient evidence to support the plaintiffs' theory that Teva could have won its patent
infringement litigation against AstraZeneca. In re Nexium (Esomeprazole) Antitrust Litig., 42 F.
Supp. 3d 231, 289–90 (D. Mass. 2014). Without enough evidence, that scenario was "sheer
speculation, and the [c]ourt pa[id] it no mind." Id. at 290. The district court's statement at
summary judgment was not a ruling that precluded the petitioners from entering patent invalidity
evidence under any circumstance at trial. We will not grant rehearing so that the petitioners can
assign their failure to put on evidence to a mischaracterized summary judgment statement.

        Finally, the Direct-Purchaser Class challenges the exclusion of two pieces of evidence. We
review the district court's evidentiary rulings only for abuse of discretion. See Gen. Elec. Co. v.
Joiner, 522 U.S. 136, 141–42 (1997); Correa v. Cruisers, a Div. of KCS Int'l, Inc., 298 F.3d 13,
25–26 (1st Cir. 2002). We may not substitute our intuition for that of the district court, absent a
showing that it abused its discretion. The record before the panel did not, and still does not, reveal
such abuse. That is the end of our inquiry.

                                                 -4-
       The three petitions for panel rehearing are denied. Judges Lynch and Thompson also vote
to deny both petitions for rehearing en banc.


                                                     By the Court:
                                                     /s/ Margaret Carter, Clerk


cc:
Hon. William G. Young
Robert Farrell, Clerk, United States District Court for the District of Massachusetts
William A. Zucker
Timothy C. Hester
Kannon K. Shanmugam
Nicholas W. Allen
Ashley E. Bass
Benjamin M. Greenblum
Andrew D. Lazerow
James Harris Weingarten
John E. Joiner
Michael P. Kelly
Paul B. Gaffney
James Douglas Baldridge
Thomas A. Isaacson
Adam Joshua Podoll
Heidi K. Hubbard
William Thomas Marks
Laurence Adam Schoen
Jay P. Lefkowitz
Karen Natalie Walker
Jonathan D. Janow
Leslie F. Su
Lisa Jose Fales
Danielle R. Foley
Steven J. Menashi
Amanda Elbogen
Michael T. Marcucci
Jonathan B. Berman
Kevin D. McDonald
Stephanie L. Resnik
Thomas G. Shapiro
Glen DeValerio
Bruce E. Gerstein
James R. Dugan II
Douglas Robert Plymale

                                               -5-
Nathaniel L. Orenstein
David Baylis Franco
Donna M. Evans
Joseph Opper
Scott E. Perwin
Gregory T. Arnold
Thomas M. Sobol
David S. Nalven
James J. Nicklaus
David F. Sorensen
Don Barrett
John D. Radice
Kristen Johnson
Elena K. Chan
Caitlin G. Coslett
Daniel C. Simons
Matthew W.H. Wessler
Kristie A. LaSalle
Brian D. Brooks
Peter S. Pearlman
Susan C. Segura
Peter R. Kohn
Archana Tamoshunas
Ellen T. Noteware
Barry L. Refsin
Richard Alan Arnold
Anna Theresa Neill
Lauren C. Ravkind
Brian C. Hill
Erin Gisbson Allen
Moira E. Cain-Mannix
Monica L. Rebuck
Linda P. Nussbaum
David P. Germaine
Steve D. Shadowen
Natalie Finkelman Bennett
Jayne A. Goldstein
J. Douglas Richards
Christopher Lometti
Sharon K. Robertson
Edward A. Wallace
Kenneth A. Wexler
Jonathan Shapiro
Christopher M. Burke
Donald A. Broggi
Walter W. Noss

                            -6-
Joseph P. Guglielmo
Kevin Peter Roddy
Daniel C. Girard
Aaron David Kaufmann
Lawrence M. Kraus
Peter Dexter St. Phillip Jr.
Barbara J. Hart
Gerald Lawrence
Uriel Rabinovitz
Frank R. Schirripa
Joel R. Marcus
Mark S. Hegedus
Katherine R. Katz




                               -7-